946 F.2d 894
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen BISHOP, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1313.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM:


1
Allen Bishop appeals from the judgment of the District Court affirming the Secretary of Health and Human Services' denial of his claim for disability benefits.


2
Upon consideration of the entire record, the briefs filed herein, and oral arguments, we affirm the judgment of the District Court for the reasons stated by Magistrate Judge Steven D. Pepe in his Report and Recommendation filed December 19, 1990, and adopted by the District Court.